Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  NELSON FERNANDEZ,

         Plaintiff,

  vs.


  LERNER NEW YORK, INC.,
  d/b/a NEW YORK & COMPANY,
  a foreign for-profit corporation, and
  RTW RETAILWINDS, INC., a foreign
  for-profit corporation,

         Defendants.
   __________________________________/

                                            COMPLAINT

         Plaintiff NELSON FERNANDEZ, through undersigned counsel, sues Defendant LERNER

  NEW YORK, INC., d/b/a NEW YORK & COMPANY, a foreign for-profit corporation, and RTW

  RETAILWINDS, INC., and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to an internet website for services, to order merchandise, and to secure

  information about Defendant’s stores online.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§ 2201 and 2202.




                                                   1
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 2 of 18



         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff NELSON FERNANDEZ is a resident of Palm Beach County, Florida, is

  sui juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually impaired and physically

  disabled who has been diagnosed with Relapsing-Remitting Multiple Sclerosis (“RRMS”). As a

  result of his disease, Plaintiff is currently paralyzed in approximately 80% to 90% of his body as

  a whole and only has limited use of his left hand. Further, because of his disease, Plaintiff has

  developed optic neuritis and is visually disabled, with complete blindness in one eye, and limited

  vision in the other eye. Plaintiff thus is substantially limited in performing one or more major life

  activities, including, but not limited to, seeing, accurately visualizing his world, and adequately

  traversing obstacles. As such, he is a member of a protected class under the ADA, 42 U.S.C. §

  12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101, et seq., and

  in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software and other technology and assistance.

         7.      Defendants are foreign for-profit corporations doing business in the State of

  Florida. Defendants own and operate a nationwide chain of retail stores selling to the public

  women’s apparel, footwear, and accessories, including one of the stores that Plaintiff intended to

  patronize at 4451 Lyons Road, Coconut Creek, Florida.




                                                   2
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 3 of 18



         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids, and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet.       Because he is significantly and

  permanently visually disabled, to effectively communicate and comprehend information available

  on the internet and hereby access/comprehend Websites, Plaintiff uses commercially available

  screen reader software to interface with the various Websites.

         10.     At all times material hereto, Defendants were and still are organizations that own

  and operate a chain of women’s apparel, footwear, and accessories stores selling merchandise

  under the brand name “New York & Company”. Each New York & Company store is open to the

  public. As the owners and operators of these retail stores, Defendants are defined as places of

  “public accommodation" within the meaning of Title III because Defendants are private entities

  which own and/or operate “[A] bakery, grocery store, clothing store, hardware store, shopping

  center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R.

  §36.104(2).

         11.     Because Defendants are a store open to the public, each of Defendants’ physical

  stores is a place of public accommodation subject to the requirements of Title III of the ADA and

  its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendants also control, maintain, and/or operate an adjunct website called

  https://www.nyandcompany.com (hereinafter “Website”). One of the functions of the Website is

  to provide the public information on the various locations of Defendants’ stores that sell its

  merchandise throughout the United States and within the State of Florida. Defendants also sell to

  the public their merchandise and goods through the Website.



                                                   3
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 4 of 18



         13.     The Website also services Defendants’ physical stores by providing information on

  its available products and branded merchandise, tips and advice, editorials, sales campaigns,

  events, and other information that Defendants are interested in communicating to its customers.

         14.     Because the Website allows the public the ability to locate Defendants’ physical

  stores, purchase gift cards for use in the physical stores, purchase merchandise from Defendants

  that is also available for purchase in its physical stores, apply for store credit, and sign up for an

  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the

  physical stores, the Website is an extension of, and gateway to, Defendants’ physical stores. By

  this nexus, the Website is characterized as an intangible service, privilege and advantage provided

  by a place of public accommodation as defined under the ADA and thus an extension of the

  services, privileges and advantages made available to the general public by Defendants through

  their brick and mortar locations and businesses.

         15.     Because the public can view and purchase Defendants’ merchandise that is also

  offered for sale by Defendants in their physical stores, purchase gift cards for use in the physical

  stores, apply for store credit, and sign up for an electronic emailer to receive offers, benefits,

  exclusive invitations, and discounts for use in the physical stores, the Website is an extension of,

  and gateway to, the physical stores, which are places of public accommodation pursuant to the

  ADA, 42 U.S.C. § 12181(7)(E). As such, the Website is an intangible service, privilege and

  advantage of Defendants’ brick and mortar store locations that must comply with all requirements

  of the ADA, must not discriminate against individuals with visual disabilities, and must not deny

  those individuals the same full and equal enjoyment of the services, privileges and advantages

  afforded to the non-disabled general public both online and in its physical stores.




                                                     4
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 5 of 18



         16.     At all times material hereto, Defendants were and still are an organization owning

  and operating the Website. Since the Website is open to the public through the internet, by this

  nexus the Website is an intangible service, privilege and advantage of Defendants’ brick and

  mortar stores that must comply with all requirements of the ADA, must not discriminate against

  individuals with visual or physical disabilities, and must not deny those individuals the full and

  equal enjoyment of the services, privileges and advantages afforded to the non-disabled public

  both online and at the physical store. As such, Defendants have subjected themselves and the

  Website to the requirements of the ADA.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers are removed or remedied,

  Defendants’ physical stores (including the store located at 4451 Lyons Road, Coconut Creek,

  Florida), and to purchase gift cards and merchandise, apply for store credit, and sign up for an

  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use on the

  Website or in Defendants’ physical stores.

         18.     The opportunity to shop and pre-shop Defendants’ merchandise, purchase gift

  cards, apply for store credit, and sign up for an electronic emailer to receive offers, benefits,

  exclusive invitations, and discounts for use in the physical stores from his home are important

  accommodations for Plaintiff because traveling outside of his home as a physically and visually

  disabled individual is often difficult, hazardous, frightening, frustrating and confusing experience.

  Defendants have not provided their business information in any other digital format that is

  accessible for use by blind and visually impaired individuals using the screen reader software.




                                                   5
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 6 of 18



         19.     Like many consumers, Plaintiff accesses a number of websites at a time to help plan

  his visit, compare merchandise, prices, sales, discounts, and promotions. Plaintiff may look at

  several dozens of sites to compare features, discounts, promotions, and prices.

         20.     During the month of April 2020, Plaintiff attempted on a number of occasions to

  utilize the Website to browse through the merchandise and online offers to educate himself as to

  the merchandise, sales, discounts, and promotions being offered, to search for the brick and mortar

  locations and check store hours, and to check pricing of merchandise with the intent to making a

  purchase through the Website or at one of Defendants’ stores.

         21.     Plaintiff utilizes available screen reader software that allows individuals who are

  visually disabled to communicate with websites. However, Defendants’ Website contains access

  barriers that prevent free and full use by visually disabled individuals using keyboards and

  available screen reader software. These barriers are pervasive and include, but are not limited to:

                 a. Mislabeled homepage link;

                 b. Inaccessible text field;

                 c. Content was not presented in a way without losing product information; and

                 d. Product information like regular price and sales price not properly labeled.

         22.     The Website also lacks prompting information and accommodations necessary to

  allow visually disabled individuals who use screen reader software to locate and accurately fill out

  online forms to purchase Defendants’ merchandise from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who

  have questions, concerns, or who are having difficulties communicating with the Website.

  Although, the Website appeared to have an “accessibility” notice displayed, that “accessibility”



                                                   6
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 7 of 18



  notice still could not be effectively accessed by, and continued to be a barrier to, visually disabled

  persons, including Plaintiff. Plaintiff, thus, was unable to receive any meaningful or prompt

  assistance through the “accessibility” notice to enable him to fully and effectively navigate the

  Website.

         24.     The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded, as he is unable to participate in the same online computer shopping experience,

  with access to the merchandise, sales, discounts, and promotions as provided at the Website and

  for use in the physical stores, as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendants’ physical stores and use the Website, but he is

  unable to do so as he is unable to effectively communicate with Defendant due to his severe visual

  disability and the Website’s access barriers. Thus, Plaintiff, as well as others who are blind or

  with visual disabilities, will suffer continuous and ongoing harm from Defendants’ intentional acts,

  omissions, policies, and practices as set forth herein unless properly enjoined by this Court.

         26.     Because of the nexus between Defendants’ retail stores and the Website, and the

  fact that the Website clearly provides support and is connected to Defendants’ retail stores for its

  operation and use, the Website is an intangible service, privilege and an advantage of Defendants’

  brick and mortar store that must comply with all requirements of the ADA, must not discriminate

  against individuals with disabilities, and must not deny those individuals the same full and equal

  enjoyment of the services, privileges and advantages afforded to the non-disabled public both on-

  line and at its physical locations, which are places of public accommodations subject to the

  requirements of the ADA.




                                                    7
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 8 of 18



          27.     On information and belief, Defendants have not initiated a Web Accessibility

  Policy to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendants have not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendants have not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendants have not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendants have not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendants have not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendants have not instituted an Automated Web

  Accessibility Testing program.

          34.     On information and belief, Defendants have not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

          35.     On information and belief, Defendants have not created and instituted on the

  Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

  created an information portal explaining when and how Defendants will have the Website,

  applications, and digital assets accessible to the visually disabled or blind community.




                                                   8
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 9 of 18



            36.   On information and belief, the Website does not meet the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

            37.   On information and belief, Defendants have not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendants’ merchandise offered on

  the Website online from their homes.

            38.   Thus, Defendants have not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Website, in

  contravention of the ADA.

            39.   Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

            40.   The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping Websites, such as the Website at issue in the instant

  action.

            41.   On information and belief, Defendants are, and at all times have been, aware of the

  barriers to effective communication within the Website which prevent individuals with disabilities

  who are visually disabled from the means to comprehend information presented therein.

            42.   On information and belief, Defendants are aware of the need to provide full access

  to all visitors to the Website.

            43.   The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.



                                                    9
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 10 of 18



          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

   to secure adequate and complete redress from Defendants’ unlawful and discriminatory practices

   in connection with their website access and operation.

          45.     Notice to Defendants is not required because of Defendants’ failure to cure the

   violations.

          46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§ 2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

   has agreed to pay them a reasonable fee for their services.

                               COUNT I – VIOLATION OF THE ADA

          48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendants are a public accommodation under

   the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

   subject to the ADA.

          50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

   because it provides the general public with the ability to locate Defendants’ retail stores and sign

   up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use

   at the physical stores. The Website thus is an extension of, gateway to, and intangible service,

   privilege and advantage of Defendants’ physical stores. Further, the Website also serves to

   augment Defendants’ physical stores by providing the public information on the various physical

   locations of the stores and by educating the public as to Defendants’ available merchandise sold

   through the Website and in their physical stores.



                                                    10
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 11 of 18



          51.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          52.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          53.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps, as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          54.     Defendants’ Website must comply with the ADA, but it is not, as specifically

   alleged hereinabove and below.

          55.     Because of the inaccessibility of the Website, individuals with disabilities who are

   visually disabled are denied full and equal enjoyment of the information and services that

   Defendants have made available to the public on the Website, and at its physical stores, in violation

   of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.



                                                    11
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 12 of 18



          56.     The Website was subsequently visited by Plaintiff’s expert in April 2020, and the

   expert determination was that the same access barriers that Plaintiff had initially encountered, as

   well as numerous additional access barriers, existed, and that Defendants had made no material

   changes or improvements to the Website to enable its full use, enjoyment and accessibility for

   visually disabled persons such as Plaintiff. Despite being a defendant in prior ADA accessibility

   lawsuits, which likely resulted in confidential settlement agreements that obligated Defendants to

   fully remediate the Website, Defendants have made no material changes or improvements to the

   Website to enable its full use, enjoyment and accessibility for visually disabled persons such as

   Plaintiff. Defendants also have not disclosed to the public any intended audits, changes, or lawsuits

   to correct the inaccessibility of the Website to visually disabled individuals, nor has it pasted on

   the Website an effective “accessibility” notice, statement, or policy to provide an alternative means

   to access and navigate the Website. Defendants thus have failed to make reasonable modifications

   in its policies, practices, or procedures when such modifications are necessary to afford goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities, in

   violation of 28 C.F.R. §36.302. The lack of a viable and effective accessibility notice, policy or

   statement and the numerous access barriers as set forth in the Declaration of Plaintiff’s expert,

   Robert D. Moody, attached hereto as Composite Exhibit “A” and the contents of which are

   incorporated herein by reference, continue to render the Website not fully accessible to users who

   are blind and visually disabled, including Plaintiff.

          57.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.




                                                    12
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 13 of 18



           58.     Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Website’s accessibility information and

   accessibility facts.

           59.     There are readily available, well established guidelines on the internet for making

   Websites accessible to the blind and visually disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but not limited to, adding alt-text to graphics, and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Website accessible

   would neither fundamentally alter the nature of Defendants’ business nor would it result in an

   undue burden to Defendants.

           60.     Defendants have violated the ADA -- and continues to violate the ADA -- by

   denying access to the Website by individuals, such as Plaintiff, with visual disabilities who

   requires the assistance of interface with screen reader software to comprehend and access internet

   websites. These violations within the Website are ongoing.

           61.     The ADA and ADAAA require that public accommodations and places of public

   accommodation ensure that communication is effective.

           62.     According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

   specifically states that screen reader software is an effective method of making visually delivered

   material available to individuals who are blind or have low vision.

           63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                    13
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 14 of 18



   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c) (1) (ii).

          64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          65.     As alleged hereinabove, the Website has not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.

          66.     As a direct and proximate result of Defendants’ failure to provide an ADA

   compliant Website, with a nexus to their brick and mortar physical stores locations, Plaintiff has

   suffered an injury in fact by being denied full access to and enjoyment of Defendants’ Website

   and physical stores.

          67.     Because of the inadequate development and administration of the Website, Plaintiff

   is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

   ongoing disability discrimination.

          68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief, including an order to:

          a) Require Defendants to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Website to a functional statement as to the

   Defendants’ policy to ensure persons with disabilities have full and equal enjoyment of the

   services, facilities, privileges, advantages, and accommodations through the Website.




                                                    14
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 15 of 18



          b) Require Defendants to take the necessary steps to make the Website readily accessible

   to and usable by visually disabled users, and during that time period prior to the Website’s being

   readily accessible, to provide an alternative method for individuals with visual disabilities to access

   the information available on the Website until such time that the requisite modifications are made,

   and

          c) Require Defendants to provide the appropriate auxiliary aids such that individuals with

   visual impairments will be able to effectively communicate with the Website for purposes of

   viewing and locating Defendants’ physical stores and locations, and becoming informed of and

   purchasing Defendants’ merchandise online, and during that time period prior to the Website’s

   being designed to permit individuals with visual disabilities to effectively communicate, to provide

   an alternative method for individuals with visual disabilities to effectively communicate for such

   goods and services made available to the general public through the Website.

          69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendants

   for the following relief:

          A. A declaration that Defendants’ Website is in violation of the ADA;

          B. An Order requiring Defendants, by a date certain, to update the Website, and continue

                to monitor and update the Website on an ongoing basis, to remove barriers in order that

                individuals with visual disabilities can access, and continue to access, the Website and




                                                     15
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 16 of 18



            effectively communicate with the Website to the full extent required by Title III of the

            ADA;

         C. An Order requiring Defendants, by a date certain, to clearly display the universal

            disabled logo within the Website, wherein the logo 1 would lead to a page which would

            state Defendant’s accessibility information, facts, policies, and accommodations. Such

            a clear display of the disabled logo is to ensure that individuals who are disabled are

            aware of the availability of the accessible features of the Website;

         D. An Order requiring Defendants, by a date certain, to provide ongoing support for web

            accessibility by implementing a website accessibility coordinator, a website application

            accessibility policy, and providing for website accessibility feedback to ensure

            compliance thereto;

         E. An Order directing Defendants, by a date certain, to evaluate its policies, practices and

            procedures toward persons with disabilities, for such reasonable time to allow

            Defendants to undertake and complete corrective procedures to its Website;

         F. An Order directing Defendants, by a date certain, to establish a policy of web

            accessibility and accessibility features for the Website to ensure effective

            communication for individuals who are visually disabled;

         G. An Order requiring, by a date certain, that any third-party vendors who participate on

            Defendants’ Website to be fully accessible to the visually disabled;

         H. An Order directing Defendants, by a date certain and at least once yearly thereafter, to

            provide mandatory web accessibility training to all employees who write or develop




   1
                     or similar.
                                                 16
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 17 of 18



            programs or code for, or who publish final content to, the Website on how to conform

            all web content and services with ADA accessibility requirements and applicable

            accessibility guidelines;

         I. An Order directing Defendants, by a date certain and at least once every three months

            thereafter, to conduct automated accessibility tests of the Website to identify any

            instances where the Website is no longer in conformance with the accessibility

            requirements of the ADA and any applicable accessibility guidelines, and further

            directing Defendants to send a copy of the twelve (12) quarterly reports to Plaintiff’s

            counsel for review;

         J. An Order directing Defendants, by a date certain, to make publicly available and

            directly link from the Website homepage, a statement of Defendants’ Accessibility

            Policy to ensure the persons with disabilities have full and equal enjoyment of the

            Website and shall accompany the public policy statement with an accessible means of

            submitting accessibility questions and problems;

         K. An award to Plaintiff of her reasonable attorney’s fees, costs, and expenses; and

         L. Such other and further relief as the Court deems just and equitable.




                                                 17
Case 9:20-cv-80907-XXXX Document 1 Entered on FLSD Docket 06/05/2020 Page 18 of 18



         DATED: June 5, 2020



   RODERICK V. HANNAH, ESQ., P.A.            LAW OFFICE OF PELAYO
   Counsel for Plaintiff                     DURAN, P.A.
   8751 W. Broward Blvd., Suite 303          Co-Counsel for Plaintiff
   Plantation, FL 33324                      4640 N.W. 7th Street
   T. 954/362-3800                           Miami, FL 33126-2309
   954/362-3779 (Facsimile)                  T. 305/266-9780
   Email: rhannah@rhannahlaw.com             305/269-8311 (Facsimile)
                                             Email: duranandassociates@gmail.com


   By____s/ Roderick V. Hannah __            By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                        PELAYO M. DURAN
         Fla. Bar No. 435384                       Fla. Bar No. 0146595




                                        18
